           Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 1 of 13



 1 CAZ HASHEMI, State BarNo. 210239
     BENJAMIN M. CROSSON, State Bar No. 247560
 2   DORU GAVRIL, State Bar No. 282309
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
 4   650 Page Mill Road
     Palo Alto, CA 94304-1050
 5   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 6   Email: chashemi@wsgr.com
     Email: bcrosson@wsgr.com
 7   Email: dgavri1@wsgr.com
 8
     Attorneys for Defendant Tintri, Inc.
 9
                              UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11
     LANCE TULLER, Individually and on Behalf of             CaseNo. 4:17-cv-05714-YGR
12   All Others Similarly Situated,
                                                             CLASS ACTION
13                                Plaintiff,
                                                             JOINT STIPULATION AND
14   vs.                                                     rPROPOSEDl PROTECTIVE
                                                             ORDER REGARDING
15   TINTRI, INC., et al.,                                   MEDIATION MATERIALS
16                             Defendants.

17
18
19
20
21
22
23
24
25
26
27
28
                                                     I
     JOINT STIPULATION & [PROPOSED] PROTECTIVE ORDER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
         Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 2 of 13



 1          This Stipulation and Protective Order ("Stipulation") is entered into by and between

 2   Defendant Tintri, Inc. ("Tintri" or the "Company"), the Underwriter Defendants, 1 and the

 3 Individual Defendants2 (collectively, "Defendants"); and plaintiffs Henrick Tlwrring and
 4   Rustam Mustafin ("Plaintiffs") (each, individually, a "Party" and, collectively, the "Parties"),

 5   together with the Parties' counsel of record, subject to the Court's approval.

 6          WHEREAS, on February 2, 2018, a consolidated complaint was filed in this action,

 7   captioned Tuller v. Tintri, Inc. et al., in the United States District Court for the Northern District

 8 of California, Case No. 4:17-cv-05714-YGR (the "Litigation");
 9          WHEREAS, proceedings in this Litigation were stayed following Tintri's filing of a

10   petition under Chapter 11 of the United States Bankruptcy Code;

11          WHEREAS, the Mediating Parties, 3 including the Parties to this Litigation, by and

12   through their attorneys, recently filed a stipulation requesting that the bankruptcy court allow

13   participation in private alternative dispute resolution (the "Mediation") before a mediator (the

14   "Mediator'') with the objective of resolving all claims and potential claims between them arising

15   out of this and related litigation (see Dkt. No. 80);

16          WHEREAS, solely for the purposes of and in connection with the Mediation, Tintri has
17   agreed to produce certain information (the "Mediation Materials") to counsel of record for the

18   Mediating Parties to allow evaluation of the Mediating Parties' claims and defenses;

19
     1
20     Defendants Morgan Stanley & Co. LLC; Merrill Lynch, Pierce, Fenner & Smith Inc.; Pacific
     Crest Securities, a division ofKeyBanc Capital Markets Inc.; Needham & Co., LLC; Piper
21   Jaffray & Co.; Raymond James & Associates, Inc.; and William Blair & Company, L.L.C. are
     collectively referred to as the "Underwriter Defendants."
22   2
       Defendants Ken Klein, Ian Halifax, and Kieran Harty are collectively referred to as the
23   "Individual Defendants."
     3
       John Bolger; Adam Grosser; Charles Giancarlo; Harvey Jones; Christopher Schaepe; Peter
24   Sonsini; Lawrence Clayton; Anant Porwal; Vladimir Golosiy; Laurence Clayton; Anant Porwal;
     New Enterprise Associates 12, Limited Partnership; NEA Partners 12 Limited Partnership; NEA
25   12 GP, LLC; Silver Lake Kraftwerk Fund, L.P.; Silver Lake Group, L.L.C.; and Silver Lake
26   Technology Associates Kraftwerk, L.P.; together with the Parties as defined herein, constitute
     the "Mediating Parties."
27
28                                                      2
     JOINT STIPULATION & [PROPOSED] PROTECTIVE ORDER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
        Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 3 of 13



 1          WHEREAS, both California and Federal law contemplate settlement privilege, see Cal.
 2   Evid. Code§§ 1115-1129, 1152; Fed. R. Evid. 408, and the Parties agree that such settlement

 3   privilege is applicable to the Mediation Materials;

 4          WHEREAS, as set forth in detail below, the Parties agree that the Mediation Materials
 5   may not be shared with anyone other than counsel of record for the Mediating Parties, their

 6   consulting experts, and the Mediator, that this information is to be used only in connection with

 7   the Mediation, and that each document and all copies thereof are to be returned to the

 8   Company's counsel who produced the materials or destroyed following the completion of the

 9   Mediation;

10          WHEREAS, the Parties do not intend to waive and hereby preserve all applicable
11   objections to discovery and all applicable privileges and confidentiality protections (including,

12 without limitation, the attorney-client privilege and the attorney work product protection);
13          NOW THEREFORE, in consideration of the promises, mutual agreements, and
14   covenants hereinafter set forth, and intending to be legally bound, the Parties agree to the terms

15 below, subject to the Court's approval:
16                                          Mediation Materials

17           I.     This Stipulation shall govern all Mediation Materials;

18          2.      All documents and information contained in or regarding documents provided to

19 counsel of record for the Mediating Parties, including to counsel of record for the Parties under
20   the terms of this Stipulation, without regard to whether the information is oral or written,

21   regardless of the source of documents or information, shall be deemed to be Mediation

22   Materials;

23           3.     All information obtained or derived from the Mediation Materials, including all

24   otes and documents that contain, reflect, or reference any information in the Mediation Materials

25 shall also be deemed part of the Mediation Materials;
26
27
28                                                    3
     JOINT STIPULATION & [PROPOSED] PROTECTIVE ORDER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
        Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 4 of 13



 1              4.   Mediation Materials shall not include information that (a) is or becomes generally
 2   available to the public other than as a result of disclosure by counsel of record for the Mediating

 3   Parties; (b) was available to counsel of record for the Mediating Parties on a non-confidential

 4   basis prior to its disclosure by the Company; or (c) becomes available to counsel of record for
 5   the Mediating Parties on a non-confidential basis from another person, which is defined to

 6   include, without limitation, any real person or legal or business entity who properly obtained the

 7   Mediation Materials and has the authority to provide them to counsel of record for the Mediating
 8   Parties;

 9                            Access to Mediation Materials & Undertaking
10              5.   Counsel of record for the Parties and all individuals allowed access to Mediation
11   Materials pursuant to this Stipulation shall treat all such Mediation Materials as strictly

12   confidential attorneys-eyes-only information and shall not disclose, disseminate, discuss, or

13   otherwise publish such material in whole or in part, directly or indirectly, by any manner,
14   method, or means whatsoever, to any other person, firm, or entity (including, without limitation,

15   any media organization) other than other counsel of record for the Mediating Parties or the

16   Mediator, unless otherwise authorized in writing by Tintri;
17              6.   Any individual allowed access to the Mediation Materials pursuant to this

18   Stipulation shall, prior to being allowed such access, be provided a copy of this Stipulation by

19   counsel of record for the Party allowing such access and shall agree to be subject to its terms, by
20   execution of the undertaking in the form attached to this Stipulation as Exhibit A, unless

21   otherwise authorized in writing by Tintri;

22              7.   The executed undertaking of each individual to whom access to the Mediation
23   Materials is to be allowed shall be maintained by counsel of record for each Party allowing such

24   access and shall be provided to Tintri upon request;

25
26
27
28                                                     4
     JOINT STIPULATION & [PROPOSED] PROTECTIVE ORDER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
        Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 5 of 13



 1                                       Use of Mediation Materials

 2           8.      Counsel of record for the Parties and all individuals allowed access to Mediation

 3   Materials pursuant to this Stipulation shall be permitted to use the Mediation Materials solely for

 4   the settlement purposes of preparing for and participating in the Mediation, and for no other

 5 purpose whatsoever;
 6           9.      Counsel of record for the Parties and all individuals allowed access to Mediation

 7   Materials pursuant to this Stipulation shall not use the Mediation Materials for any other

 8   purposes including, but not limited to: (a) communications with any competitor ofTintri; (b)

 9   communications with any other plaintiff or plaintiffs, or any counsel representing any other

10   plaintiff or plaintiffs, in any way in, or in connection with, any litigation or potential litigation, or

11   in any other action or potential action, whether filed or unfiled, against or on behalf of Tintri,

12   other than communications with other counsel of record for the Mediating Parties for purposes of

13   Mediation; (c) in connection with the Litigation or any other future action brought by Plaintiffs,

14   including, but not limited to, any amendment to the complaint, except that to the extent the Court

15   lifts the stay in this action, it will not preclude documents that consist of or reflect Mediation

16   Materials from being subject to discovery or produced in response to discovery, and the

17   identification of such documents as Mediation Materials will not, in the future, preclude those

18   documents from being produced in discovery; (d) any other purpose, except as set forth herein or

19   expressly agreed in writing by Tintri;

20           10.     Mediation Materials, unless otherwise obtained through discovery and except as

21   otherwise provided in Paragraphs 4 and 9 above, may not be used or referenced in any amended

22   complaint, pleading, or hearing in this Litigation or any other;

23           11.     Within fourteen (14) calendar days after: (a) the Court has approved a Stipulation

24   of Settlement and the Settlement has become final pursuant to the terms of that stipulation, or (b)

25   the Parties agree in writing that the Mediation has terminated, counsel of record for the Parties

26   and any other person who received Mediation Materials pursuant to the terms of this Stipulation

27
28                                                       5
     JOINT STIPULATION & [PROPOSED] PROTECTIVE ORDER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
       Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 6 of 13



 1   shall return or destroy all Mediation Materials and shall certify in writing that all such Mediation

 2   Materials and all copies thereof, and any attorney work product incorporating or referring to the

 3   Mediation Materials, have been deleted, returned, or destroyed;

 4                            Custody and Control of Mediation Materials
 5          12.     The Mediation Materials are not in, and will not become within, the custody or

 6   control of counsel of record for the Parties other than the Company;

 7          13.     If counsel of record for any Party or Parties or any individuals allowed access to

 8   Mediation Materials pursuant to this Stipulation receive a subpoena or other compulsory process

 9   from a non-party to this Stipulation seeking production or other disclosure of Mediation

10   Materials or provision of information regarding the Mediation Materials by any means

11   (including, without limitation, by written interrogatories or by deposition), counsel of record for

12   that Party or Parties, to the extent permitted by law, shall give prompt written notice (identifying

13   the Mediation Materials sought and enclosing a copy of the subpoena or other compulsory

14   process) to counsel for the Company sufficient to allow the Company to seek a protective order

15   or other appropriate remedy. Notwithstanding the foregoing, this Order does not prohibit any

16   Party from disclosing Mediation Materials or information relating to Mediation Materials to any

17   person if required to do so by applicable laws or regulations. The Parties agree to cooperate

18   reasonably with the Company if the Company seeks to obtain a protective order concerning such

19   Mediation Materials and agree not oppose any efforts made by Tintri or its counsel to take such

20   measures;

21          14.      Nothing herein shall be construed as requiring any of the Parties covered by this

22   Stipulation to challenge or appeal any order requiring production of Mediation Materials covered

23   by this Stipulation, or to subject themselves to any penalties for non-compliance with any legal

24   process or order or to seek any relief from any court;

25          15.     In the event that counsel of record for the Parties or any individuals allowed to

26   access the Mediation Materials pursuant to this Stipulation are compelled to disclose Mediation

27
28                                                     6
     JOINT STIPULATION & [PROPOSED] PROTECTIVE ORDER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
        Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 7 of 13



 1   Materials in response to a subpoena or other compulsory process, they shall disclose only such

 2   portion of such Mediation Materials that is required to be disclosed, and shall exercise all

 3   reasonable efforts to obtain confidential treatment of any Mediation Materials that are so

 4   disclosed. The Parties shall use their best efforts to obtain assurances that the material or

 5 information will be filed under seal and shall provide Tintri with a duplicate production of the
 6   material or information required to be disclosed;

 7           16.    Nothing in this Stipulation is intended to or shall require counsel of record for the

 8   Parties to produce to Tintri, Tintri' s counsel, or any third party any notes, memoranda, or other

 9   materials that constitute attorney work product, or to suggest that such notes, memoranda, or

10   other materials are within or shall come within the custody or control of Tintri or its counsel;

11                                              No Prejudice

12           17.    Entering into, agreeing to, and/or producing or receiving materials or otherwise

13   complying with the terms of this Stipulation shall not: (a) prejudice in any way the rights of the

14   Parties to object to the production of documents they consider not subject to discovery in any

15   action, or operate as an admission by the Company that the restrictions and process set forth

16   herein constitute adequate protection for any particular information deemed by the Company to

17   be confidential; (b) prejudice in any way the rights of the Parties to object to the authenticity or

18   admissibility into evidence in any action of any document covered under the terms of this

19   Stipulation; (c) prejudice in any way the rights of the Parties to petition any court or

20   administrative body for a protective order relating to any purportedly confidential information; or

21   (d) otherwise affect the respective rights of any Party to this Stipulation concerning discovery

22   and applicable privileges in any action;

23           18.    The Parties agree not to argue or assert in the Litigation or in any other

24   proceeding of any kind in any forum, court, or jurisdiction that any disclosure in connection with

25   the Mediation, including of Mediation Materials, constitutes (a) a general waiver of the attorney-

26   client privilege, the attorney work product protection, or any other potentially applicable

27
28                                                     7
     JOINT STIPULATION & [PROPOSED] PROTECTIVE 0ROER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
        Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 8 of 13



 1   privilege or protection (including as to trade secrets, proprietary information, or information

 2   governed by privacy protections), (b) a specific waiver of any privilege or protection applicable

 3   to the information being produced, or (c) an admission or any indication that the information is

 4   relevant to, or would or should be discoverable in, this Litigation;

 5                     Inadvertent Disclosure of Privileged or Protected Material

 6           19.    IfTintri contends that information subject to a claim of privilege and/or protection

 7   has been inadvertently disclosed or produced as Mediation Materials, Tintri shall promptly notify

 8   counsel of record for the Parties which received those Mediation Materials of the claim and the

 9   basis for it. As part of the notification, Tintri shall identify, by Bates number(s), the document(s)

10   as to which Tintri is asserting a claim of privilege and/or protection. IfTintri's claim is disputed,

11   the dispute will be submitted to the Mediator for resolution. Upon receiving a notification of any

12   inadvertent disclosure or production, counsel of record for each Party shall promptly return,

13   sequester, or destroy the specified information and any copies it has made, as applicable, and

14   shall not use or disclose the information until the claim is resolved. No party may contest the

15   resolution of the dispute over claim of privilege or protection in connection with the Mediation;

16          20.     Similarly, if counsel of record for any Party discovers that any information that is

17   protected by the attorney-client privilege or by any other applicable privilege or protection

18   inadvertently has been made available to it as Mediation Materials, counsel of record for that

19   Party shall notify Tintri in writing, shall return to Tintri's counsel or destroy such documents and

20   information and all copies thereof, and shall certify such return or destruction. Counsel of record

21   for the Parties may not refer to or otherwise use the inadvertently produced Mediation Materials

22   or information derived therefrom for any purpose whatsoever;

23
24
25
26
27
28                                                     8
     JOINT STIPULATION & [PROPOSED] PROTECTIVE ORDER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
        Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 9 of 13



 1                                          Reservation of Rights

 2           21.    The Parties reserve all rights in this Litigation, or in any other pending or future

 3   proceeding, including to: (a) object on any ground whatsoever to the production or use of any

 4   document or information included in the Mediation Materials; or (b) seek the production or use

 5 of any document or information included in the Mediation Materials should such documents or
 6   information become the subject of discovery;

 7           22.    The inclusion of information in Mediation Materials pursuant to this Stipulation

 8   shall not be construed or used as an admission or concession by Tintri of the relevance or

 9   admissibility of any document or information in this action, or that any particular document or

10   information exists, nor shall the inclusion of information in Mediation Materials pursuant to this

11   Stipulation be construed or used as an admission or concession by Plaintiffs that any document

12   or information in this action does not exist, or is not relevant or otherwise subject to discovery;

13           23.    This Stipulation has no effect upon, and shall not apply to, the Company's use or

14   dissemination of its own information, including documents constituting Mediation Materials, and

15   this Stipulation likewise has no effect upon, and shall not apply to, the Plaintiffs' use or

16   dissemination of their own information;

17           24.    This Stipulation shall be governed by and construed in accordance with the laws

18   of the State of California, without giving effect to its principles or rules regarding conflicts of

19   laws;

20           25.    This Stipulation shall remain in full force and effect after the conclusion of all

21   proceedings in this Litigation. Final termination of this Litigation, including exhaustion of

22   appellate remedies, shall not terminate the limitations on use and disclosure of Mediation

23   Materials imposed by this Stipulation;

24           26.    The Parties agree to submit to the jurisdiction of the Unites States District Court

25   for the Northern District of California to enforce and ensure compliance with the terms of this

26   Stipulation; and

27
28                                                     9
     JOINT STIPULATION & [PROPOSED] PROTECTIVE ORDER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
       Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 10 of 13



 1          27.     Any notice required to be given to a Party or its counsel of record pursuant to tbis

 2   Stipulation shall be given to the counsel for that Party listed as signatory to this Stipulation, as

 3   applicable.

 4
            IT IS SO STIPULATED.
 5
 6   DATED: April29, 2019                           WILSON SONSlNI GOODRICH & ROSATI
                                                    PROFESSIONAL CORPORATION
 7
 8                                                  By: Is/ Benjamin M. Crosson
                                                            Benjamin M. Crosson
 9
                                                    650 Page Mill Road
10                                                  Palo Alto, CA 94304
                                                    Telephone (650) 493-9300
11                                                  Facsimile: (650) 565-5100
                                                    Email: bcrosson@wsgr.com
12
                                                    Attorneys for Defendant Tintri, Inc.
13
14
15   DATED: April29, 2019                           GLANCY PRONGAY & MURRAY LLP
16
                                                    By:     Is/ Robert V. Prongay
17                                                           Robert V. Prongay
18                                                  1925 Cen!UIY Park East, Suite 2100
                                                    Los Angeles~ California 90067
19                                                  Telephone: 310) 201-9150
                                                    Facstmile: ( 10) 201-9160
20                                                  Email: rprongay@glancylaw.com

21                                                  Lead Counsel for Plaintiffs

22                                                  COHEN MILSTEIN SELLERS & TOLL PLLC
                                                    Steven J. Toll
23                                                  Times Wang
                                                    1100 New York Ave. NW, Suite 500
24                                                  Washington, DC 20005
25                                                  Telephone: (202) 408-4600
                                                    Facsimile: (202) 408-4699
26
                                                    BRONSTEIN GEWIRTZ & GROSSMAN LLP
27
28                                                     10
     JOINT STIPULATION & [PROPOSED] PROTECTIVE ORDER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
       Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 11 of 13



                                                    Peretz Bronstein
 1                                                  60 East 42nd Street, Suite 4600
 2                                                  New York, New York 10165
                                                    Telephone: (212) 697-6484
 3                                                  Facsimile: (212) 697-7296

 4                                                  Additional Counsel for Plaintiffs

 5
 6   Dated: Apri129, 2019                           BERGESON, LLP

 7
                                                    By:      Is/ John D. Pemick
 8
                                                    JOHN D. PERNJCK
 9                                                   Ill North Market Street, Suite 600
                                                    San Jose, CA 95113
10                                                  Telephone: (408) 291-6200
11                                                  Facsimile: (408) 297-6000
                                                    jpemick@be-law.com
12
                                                    Attorneys for the Individual Defendants
13
14
     Dated: Apri129, 2019                     O'MELVENY & MYERS LLP
15
16                                            By:         Is/ Matthew W. Close
17                                                  Matthew W. Close
                                                    400 South Hope Street, 18th Floor
18                                                  Los Angeles, CA 90071
19                                                  Telephone: 213-430-6000
                                                    mclose@omm.com
20
                                               Attorneys for the Underwriter Defendants
21
22
23
                                            CERTIFICATION
24
            I, Benjamin M. Crosson, am the ECF User whose identification and password are being
25
     used to file this JOINT STIPULATION AND [PROPOSED) ORDER FOR
26
27
28                                                     11
     JOINT STIPULATION & [PROPOSED] PROTECTIVE ORDER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
       Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 12 of 13



 1   CONTINUANCE OF HEARING. In compliance with Civil Local Rule 5-l(i), I hereby attest

 2   that Robert V. Prongay, John D. Pemick, and Matthew W. Close have concurred in this filing.

 3
     DATE: April29, 2019
 4                                          By:    Is/ Benjamin M. Crosson
                                                    Benjamin M. Crosson
 5
 6                                          WILSON SONSINI GOODRICH & ROSATI
                                            Professional Corporation
 7
                                            650 Page Mill Road
 8                                          Palo Alto, CA 94304-1050
                                            Telephone: (650) 493-9300
 9                                          Facsimile: (650) 493-6811
                                            Email: bcrosson@wsgr.com
10
                                            Attorneys for Defendant Tintri Inc.
11
12
13                                                ******
14                                        [PROPOSED] ORDER

15
            Pursuant to the Parties' stipulation, IT IS SO ORDERED.
16
17
18   Dated: May 1, 2019
                                                  The Hon. Yvonne Gonzalez Rogers
19                                                United States District Judge

20
21
22
23
24
25
26
27
28                                                  12
     JOINT STIPULATION & [PROPOSED] PROTECTIVE ORDER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
       Case 4:17-cv-05714-YGR Document 83 Filed 05/01/19 Page 13 of 13



                                                EXIDBIT A
 1

 2   I hereby certify (i) my understanding that Mediation Materials are being provided to me pursuant
 3
     to the terms and restrictions of the Stipulation and Protective Order, and (ii) that I have read the
 4
     Stipulation.   I understand the terms of the Stipulation and agree to be fully bound by the
 5
     Stipulation. I hereby submit to the jurisdiction of Unites States District Court for the Northern
 6
 7   District of California for purposes of enforcement of the Stipulation.

 8
 9 Date:._ _ _ _ __
                                   Signature:
10
11                                 Printed N a m e : - - - - - - - - - -

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                   13
     JOINT STIPULATION & [PROPOSED] PROTECTIVE ORDER REMEDIATION MATERIALS
     CASE NO. 4:17-cv-05714-YGR
